Affirming.
This is another in a series of appeals from judgments enjoining the operation of gambling establishments as public nuisances.
The parties are Lena Hutchison, Ethel May Sonne Rex, Conley Brian, John Van Langley and William A. Smith. The property is situated at 311-315 Central Avenue, Louisville. It is known as "The Dog House." The real estate is owned by Mrs. Rex and leased to Lena Hutchison. Mrs. Rex testified that she had rented the rear part of the lot to Clifton Underwood in May, 1946, and that he had erected a concrete building there, but she had no knowledge of what use was being made of it. The police gave a list of raids and arrests at this place over a period of four years in the main building and also, as we understand it, in the concrete building on the rear of the lot. Both, houses *Page 311 
have the reputation of being common gambling places, particularly for the operation of handbooks. The court found that. Mrs. Rex knew or by the exercise of ordinary diligence should have known about the use of her property for these unlawful enterprises. The evidence fully sustains the chancellor.
All questions have been determined in the other opinions. The judgment is affirmed.